Citation Nr: 1637244	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  12-31 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel







INTRODUCTION

The Veteran had active service from November 1966 to September 1968.  His decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Jackson, Mississippi, that denied the above claim.

This matter was previously before the Board in January 2014, January 2015, and November 2015 wherein it was remanded for additional development.  It is now returned to the Board. 

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).

As indicated in the November 2015 Board remand, the Veteran has advanced several theories of entitlement to service connection for hypertension.  Specifically, he has asserted the disability may be related to his Agent Orange exposure in the Republic of Vietnam, or caused by his service-connected depression or diabetes mellitus.  In addition, he has reported that hypertension may have initially manifested in service.  In support of his contention of direct service connection, he has reported that he was treated for bloody noses and headaches in 1967 while he was stationed in Germany.  He has also indicated his headaches persisted throughout his period of active duty, and implied the above symptoms may have represented the onset of his hypertension.

In January 2014, the Board remanded this matter to obtain the Veteran's military personnel file, in order to determine whether evidence of the Veteran's treatment for bloody noses and headaches existed therein.  Those records were properly obtained; however, they do not contain records showing the Veteran was treated in Germany.  Nonetheless, nosebleeds and headaches are the types of experiences a lay person could competently report experiencing.  Indeed, the Veteran reported experiencing "frequent and severe headaches" in the course of his September 1968 separation examination.  

In March 2014, the Veteran underwent a VA examination.  At that time, the examiner recounted the Veteran's reported history, and following an examination, diagnosed essential hypertension.  The examiner subsequently concluded the Veteran's hypertension did "not as least as likely as not" have its onset in service.  In support of this conclusion, the examiner noted the Veteran's entrance and separation examinations, revealed blood pressures that were within normal ranges.  However, the examiner subsequently conceded that essential hypertension may have periods of temporary increases, and then over time become worse and more difficult to control.  The examiner did not discuss or consider whether the Veteran's reports of experiencing headaches or bloody noses in service may be considered evidence of his hypertension's onset.  Since the content of the VA examiner's opinion lacks recognition or discussion of the Veteran's competent lay statements, the opinion was deemed to be inadequate.  As such, the Board remanded the issue for an additional addendum opinion, specifically considering the Veteran's reports of experiencing frequent headaches and nose bleeds during service.

In an addendum dated in March 2016, the VA examiner again indicated that he had found no documentation of nosebleeds and/or headaches in the service treatment records, and while medical science does support that nosebleeds and/or headaches can reflect elevated blood pressure, without evidence of elevated blood pressure at the time of a nosebleed and/or headache it would require speculation to say that the Veteran's reported symptoms were secondary to hypertension. 

The Board, once again notes, that if a Veteran engaged in combat with the enemy, and it is claimed that a disease or injury was incurred in such combat, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304 (d).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in such cases, not only is the combat injury presumed, but so are the consequences of that injury at least in service.  See Reeves v Shinseki, 682 F.3d 988 (Fed. Cir. 2012).  In considering the foregoing, it is again noted that the Veteran is in receipt of the Combat Infantryman Badge which establishes that the he engaged in combat.  Thus, his asserted symptoms experienced in service are to be presumed as a consequence of his experience in service.  The Board finds that the March 2016 opinion of the VA examiner is inadequate because the examiner failed to concede that the Veteran did, in fact, experience nosebleeds and headaches following his combat service in rendering an opinion as to whether such symptoms were a manifestation of hypertension during service.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).
As such, the Board finds that an additional medical opinion must be provided by a VA examiner that has not previously examined the Veteran prior to deciding this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (an opinion is considered adequate when it is based on consideration of an appellant's medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (inadequate medical evaluation frustrates judicial review).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall afford the Veteran a new VA examination to ascertain whether any current hypertension is related to nosebleeds and/or headaches incurred as a result of the Veteran's active combat service.  The examination should be conducted by a physician that has not previously examined the Veteran.  The entire claims file and a copy of this Remand must be made available to and reviewed by the examiner.  All tests deemed necessary by the examiner shall be performed and all findings reported. 

For any hypertension found on examination, the examiner shall opine as to whether it is at least as likely as not that such began in active service or is the result of a disease or injury in active service (to include the conceded nosebleeds and/or headaches).

The examiner must consider and comment on the Veteran's credible reports of having sustained nosebleeds and headaches during service, as he is competent to report as to the onset and continuity of his symptomatology.  The examiner is instructed to concede that the Veteran's report of having sustained nosebleeds and headaches as such are consistent with the circumstances of his service and shall be considered as proven without requirement of treatment records in service.  The examiner must provide a rationale for the opinion, whether favorable or unfavorable, citing to specific evidence in the record.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.

2.  The AOJ will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




